In an action for divorce, the defendant husband appeals from so much of an order of the Supreme Court, Nassau County, entered April 6, 1972, as, on plaintiff’s motion, awarded her alimony and child support and further directed defendant to pay the carrying charges, fuel and utility bills, exclusive of telephone service, on the parties’ marital residence, pendente lite. Order modified by reducing the award for respondent’s support from $225 to $100 per week (Domestic Relations Law, §§ 236, 240). As so modified, order affirmed insofar as appealed from, without costs. In our opinion, the award was excessive to the extent *610indicated herein. Any seeming inequity in a temporary order for alimony and child support is to be remedied by a speedy trial where the rights of the parties can be finally determined (Bogut v. Bogut, 38 A D 2d 829; Tobias v. Tobias, 36 A D 2d 643; Lebovics v. Lebovics, 34 A D 2d 783). Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.